                 IN THE XJNITED STATES DISTRICT COURT


                 FOR THE SOUTHERN DISTRICT OF GEORGIA


                              SAVANNAH DIVISION



THE UNITED STATES OF AMERICA,

                Plaintiff,                                                       cc


                 V.                               4:18CR272
                                                                             gS:.
COBIAN HARRIS,
                                                                             :;*r-5 fr.

                Defendant.




                                   ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters raised     in   the    parties'   motions   have   been   resolved    by

agreement.     Therefore,      a   hearing   in     this   case    is   deemed

unnecessary.    All motions are dismissed.



     SO ORDERED,   this            day of January, 2019.



                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
